The defendant was convicted of unlawful possession of an infernal machine in violation of G. L. c. 266, § 102A, and appeals under G. L. c. 278, §§ 33A-33G. A police officer and a Federal investigator testified that they saw the defendant hand “something” to one Labbe. Labbe fled, but was soon caught. In Labbe’s pockets were cartridges and a bottle of acid; on the ground near him were two guns, an automobile ignition key, and a “pyrotechnical bomb shell.” Contrary to the defendant’s contention, the jury could infer that the “something” was the “bomb shell” from testimony that Labbe ran, “holding whatever it was he had in front of him,” “with the objects at his chest,” and that the defendant later said he knew the device was a bomb. There was expert testimony that the device was explosive and would cause extensive property damage and personal injury. The judge properly instructed the jury that if they believed the prosecution witnesses they should conclude that the device was an infernal machine. The statute defines “infernal machine” to include “any device for endangering life or doing unusual damage to property, or both, by explosion.”

Judgment affirmed.